

116 S2688 RS: Technology Transitions Act of 2019
U.S. Senate
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 359116th CONGRESS1st SessionS. 2688IN THE SENATE OF THE UNITED STATESOctober 23, 2019Mr. Cassidy (for himself, Mr. Whitehouse, Mr. Manchin, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 17, 2019Reported by Ms. Murkowski, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo amend the Energy Policy Act of 2005 to establish an Office of Technology Transitions, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Technology Transitions Act of 2019.
 2.Office of Technology TransitionsSection 1001 of the Energy Policy Act of 2005 (42 U.S.C. 16391) is amended— (1)by striking subsection (a) and all that follows through The Coordinator in subsection (b) and inserting the following:
				
					(a)Office of Technology Transitions
 (1)EstablishmentThere is established within the Department an Office of Technology Transitions (referred to in this section as the Office).
 (2)MissionThe mission of the Office shall be— (A)to expand the commercial impact of the research investments of the Department; and
 (B)to focus on commercializing technologies that reduce greenhouse gas emissions and technologies that support other missions of the Department.
							(3)Goals
 (A)In generalIn carrying out the mission and activities of the Office, the Chief Commercialization Officer appointed under paragraph (4) shall, with respect to commercialization activities, meet not less than two of the goals described in subparagraph (B) and, to the maximum extent practicable, meet all of the goals described in that subparagraph.
 (B)Goals describedThe goals referred to in subparagraph (A) are the following: (i)Reduction of greenhouse gas emissions.
 (ii)Ensuring economic competitiveness. (iii)Enhancement of domestic energy security and national security.
 (iv)Enhancement of domestic jobs. (v)Any other missions of the Department, as determined by the Secretary.
								(4)Chief Commercialization Officer
 (A)In generalThe Office shall be headed by an officer, who shall be known as the Chief Commercialization Officer, and who shall report directly to, and be appointed by, the Secretary. (B)Principal advisorThe Chief Commercialization Officer shall be the principal advisor to the Secretary on all matters relating to technology transfer and commercialization.
 (C)QualificationsThe Chief Commercialization Officer; (2)in subsection (c)—
 (A)in paragraph (1), by striking subsection (d) and inserting subsection (b); (B)by redesignating paragraphs (1) through (4) as clauses (i) through (iv), respectively, and indenting appropriately; and
 (C)by striking the subsection designation and heading and all that follows through The Coordinator in the matter preceding clause (i) (as so redesignated) and inserting the following:  (D)DutiesThe Chief Commercialization Officer; 
 (3)by adding at the end of subsection (a) (as amended by paragraph (2)(C)) the following:  (5)CoordinationIn carrying out the mission and activities of the Office, the Chief Commercialization Officer shall coordinate with the senior leadership of the Department, other relevant program offices of the Department, National Laboratories, the Technology Transfer Working Group established under subsection (b), the Technology Transfer Policy Board, and other stakeholders (including private industry).;
 (4)by redesignating subsections (d) through (h) as subsections (b) through (f), respectively; and (5)in subsection (f) (as so redesignated), by striking subsection (e) and inserting subsection (c).
 3.Review of emission reduction technology programsNot later than 1 year after the date of enactment of this Act, the Secretary of Energy shall conduct a review of all emission reduction research and development programs under the Department of Energy—
 (1)to identify each program the mission of which is to develop technologies that reduce emissions; (2)to examine the extent to which the programs identified under paragraph (1) overlap or are duplicative;
 (3)to identify the technologies available to reduce emissions that are not covered by any of the programs identified under paragraph (1); and
 (4)to develop recommendations as to how overlapping or duplicative programs under paragraph (2) may be combined or restructured to be more efficient.
			3.Review of applied energy programs
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Energy (referred to in this section as the Secretary) shall conduct a review of all applied energy research and development programs under the Department of Energy (referred to in this section as the Department) that focus on researching and developing technologies that reduce emissions.
 (b)RequirementsIn conducting the review under subsection (a), the Secretary shall— (1)identify each program described in that subsection the mission of which is to research and develop technologies that reduce emissions;
 (2)determine the type of services provided by each program identified under paragraph (1), such as grants and technical assistance;
 (3)determine whether there are written program goals for each program identified under paragraph (1); (4)examine the extent to which the programs identified under paragraph (1) overlap or are duplicative; and
 (5)develop recommendations— (A)as to how any overlapping or duplicative programs identified under paragraph (4) should be restructured or consolidated, including by any necessary legislation;
 (B)as to how to identify technologies described in paragraph (1) that— (i)are not served by a single program office at the Department; or
 (ii)the research and development of which may require collaboration with other Federal agencies; and (C)for methods to improve the programs identified under paragraph (1), including by establishing program goals, assessing workforce considerations and technical skills, or increasing collaboration with other Federal agencies and stakeholders (including private industry).
 (c)ReportNot later than 60 days after the Secretary completes the review under subsection (a), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committees on Science, Space, and Technology and Energy and Commerce of the House of Representatives a report describing the results of and the recommendations developed under the review.December 17, 2019Reported with amendments